P.2d 344 (1995); Castillo v. State, 106 Nev. 349, 352, 792 P.2d 1133, 1135

(1990) (where no statute or court rule provides for appeal, no right to

appeal exists). Therefore we

            ORDER this appeal DISMISSED.




                                                                 J.
                                  Douglas


                                                                 J.



cc: Hon. Michael Villani, District Judge
     Daniel Owens
     Carl E. G. Arnold
     Attorney General/Carson City
     Clark County District Attorney
     Eighth District Court Clerk




                                    2